\L12-W                           FILE COPY




CCA #       13-13-00500-CR                         OFFENSE:     Aggravated Assault

            GREGORY FONSECA v. THE STATE OF
STYLE:      TEXAS                                  COUNTY:      Gonzales


TRIAL COURT:            2nd 25th District Court                                               MOTION
TRIAL COURTS:           80-12-A                        FOR REHEARING IS:
TRIAL COURT JUDGE:      Hon. W.C. Kirkendall           DATE: November 13, 2014
DISPOSITION: AFFIRMED                                  JUDGE: LONGORIA

DATE:

JUSTICE:                                PC     S

PUBLISH:                               DNP:



CLK RECORD:                     X                      SUPP CLK RECORD
RPT RECORD:                     X                      SUPPRPTRECORD
STATE BR:                       X                     SUPP BR                 X

APP BR:                         X                       PROSE BR




                               IN THE COURT OF CRIMINAL APPEALS


                                                      cca#             1^22 -/y
          PROSE                     Petition            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:


            serosa                                      JUDGE:

DATE:         0jlpll*f'S                                SIGNED:                         PC:

JUDGE:                  ttiAAdff-*                      PUBLISH:                       DNP:




                    MOTION FOR REHEARING IN             MOTION FOR STA Y OF MAN DATE IS:

CCA IS:.                  ON                                                      ON

JUDGE:                                                  JUDGE: